Docket No. 108089.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant v.
           ANTHONY OLIVER, Appellee.

                   Opinion filed March 18, 2010.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    The issue in this appeal is whether a police officer’s request to
search the trunk of a driver’s vehicle, following the consensual search
of its interior after a valid traffic stop, violates defendant’s
constitutional right to be free from unreasonable searches and
seizures (U.S. Const., amend. IV; Ill. Const. 1970, art. I, §6). The
circuit court of Henry County denied defendant’s motion to suppress
the evidence recovered from his vehicle’s trunk. Ultimately,
defendant was convicted of two controlled-substance offenses. A
majority of the appellate court reversed, concluding that defendant
was subjected to an unlawful seizure when the officer requested to
search the trunk. 387 Ill. App. 3d 1045, 1052. For the reasons that
follow, we reverse the judgment of the appellate court and affirm the
circuit court’s judgment.

                           I. BACKGROUND
     Following a traffic stop in the early morning hours of November
14, 2002, Deputy Sheriff Glenn Hampton recovered cocaine from the
trunk of defendant’s vehicle. After being arrested and taken to the
police station, defendant signed a statement admitting the cocaine was
his, but he denied any intent to sell it. Defendant was charged with
possession of a controlled substance and possession of a controlled
substance with intent to deliver. Defendant’s passenger, Orlando
James, was also charged with the same offenses.
     Defendant filed a pretrial motion to quash arrest and suppress his
confession, arguing, in relevant part, he was subjected to an illegal
seizure. Codefendant James also filed a motion to suppress. With the
parties’ agreement, the trial court conducted a consolidated
suppression hearing on those motions.
     At the suppression hearing, Officer Hampton testified he stopped
defendant’s car for following another vehicle too closely in a
construction zone. When Officer Hampton asked defendant for his
driver’s license, defendant produced an Illinois identification card.
Officer Hampton did not observe anything suspicious inside
defendant’s vehicle, but he did notice a strong-smelling fragrance he
suspected of masking the smell of contraband. While radioing
defendant’s information from the Illinois identification card to police
dispatch, Officer Hampton placed defendant in the passenger seat of
his squad car. Officer Hampton learned that defendant was not the
registered owner of the vehicle and did not have a valid Illinois
driver’s license. Defendant’s passenger, James, however, had a valid
Illinois driver’s license.
     After receiving this information, Officer Hampton, still inside the
squad car with defendant, returned defendant’s identification card,
explained he was not going to arrest defendant for operating a vehicle
without a license, and told defendant he was free to leave if James
drove the car. Officer Hampton also asked defendant if he had any
weapons or contraband inside the vehicle. Defendant replied that he
did not. Officer Hampton then asked defendant if he was sure, and
defendant responded, “If you want to search it, go ahead.” Officer

                                  -2-
Hampton estimated that the time between when he stopped the
vehicle and when defendant gave consent to search the car was less
than 10 minutes.
    Officer Hampton returned to defendant’s vehicle and explained
to James that defendant had consented to a search of the vehicle.
Officer Hampton asked James if he could search the vehicle, and
James replied affirmatively. Officer Hampton estimated he searched
the interior of the car for between 10 and 15 minutes. During the
search, Officer Hampton had defendant stand at the front of the
vehicle and James at the rear of the vehicle. Officer Hampton found
no contraband inside the vehicle.
    Upon completion of the interior search, Officer Hampton asked
defendant and James if there was any contraband in the vehicle’s
trunk. Both replied negatively, explaining the trunk contained only
clothing. Officer Hampton next asked to search the trunk, and
defendant and James both consented. During his search of the trunk,
Officer Hampton recovered a plastic bag of cocaine. Officer Hampton
then arrested defendant and James. According to Officer Hampton,
defendant and James never withdrew their consent for the interior and
trunk searches. Defendant and James were not handcuffed during the
stop, and neither asked if they were under arrest or free to leave.
Officer Hampton was the only police officer present during the traffic
stop and subsequent searches.
    In response, defendant testified that after Officer Hampton
received the information from the radio dispatch, he told defendant
he was free to go. Defendant denied, however, that he gave Officer
Hampton permission to search the car. Instead, defendant stated that
Officer Hampton simply told defendant he would search the car and,
if he did not find any contraband, he would let them leave if James
drove. Officer Hampton did not ask defendant for his consent to
search. During this conversation, defendant was locked inside the
police car alone with Officer Hampton. Although defendant felt free
to leave when Officer Hampton told him he could go, he no longer
believed he was free to leave when Officer Hampton told defendant
he was going to search the vehicle.
    Officer Hampton made defendant stand at the front of the vehicle
during the search. According to defendant, Officer Hampton opened
the trunk from inside the vehicle during the interior search. Officer

                                 -3-
Hampton then searched the trunk of the vehicle. Defendant testified
Officer Hampton did not ask for permission to search the interior or
the trunk. Defendant did not hear Officer Hampton ask James for
permission to search the interior and trunk.
    James also testified, and he denied that Officer Hampton asked
him for permission to search the vehicle’s interior and trunk. James
could not hear the conversation between defendant and Officer
Hampton when they were inside the police car. After the interior
search, James saw Officer Hampton remove the key from its ignition
and use the key to open the trunk.
    Upon hearing the disputed evidence, the trial court entered a
detailed written order, including factual findings, and denied
defendant’s motion to suppress. The court found that the traffic stop
was justified and did not constitute an illegal detention. After
observing the credibility of the witnesses, including their demeanor
during testimony, and making reasonable inferences from the
evidence, the court further found that defendant and James felt free
to leave when Officer Hampton asked for consent to search, and
defendant voluntarily consented to a search of his vehicle’s interior
and trunk.
    The appellate court reversed, holding that defendant’s motion to
suppress should have been granted. People v. Oliver, No. 3–04–0427
(2006) (unpublished order under Supreme Court Rule 23). We denied
the State’s petition for leave to appeal, but, exercising our supervisory
authority, directed the appellate court to vacate its judgment and
reconsider in light of Illinois v. Caballes, 543 U.S. 405, 160 L. Ed. 2d
842, 125 S. Ct. 834 (2005), and People v. Caballes, 221 Ill. 2d 282
(2006).
    On remand, the appellate court again reversed the trial court’s
judgment. People v. Oliver, No. 3–04–0427 (2007) (unpublished
order under Supreme Court Rule 23). We denied the State’s petition
for leave to appeal, but, again exercising our supervisory authority,
directed the appellate court to vacate its judgment and reconsider in
light of People v. Cosby, 231 Ill. 2d 262 (2008).
    On remand for the second time, a majority of the appellate court
reversed the trial court’s judgment. The court concluded the police
officer’s request to search the vehicle’s trunk after conducting a


                                  -4-
consensual search of the interior constituted an unconstitutional
seizure and invalidated defendant’s consent, requiring suppression of
the evidence recovered from the trunk. The dissenting justice argued
that this court’s decision in Cosby was based on facts “nearly
identical” to those of this case and upheld a search under similar
circumstances. 387 Ill. App. 3d at 1053 (Carter, J., dissenting).
    We allowed the State’s petition for leave to appeal. 210 Ill. 2d R.
315.

                             II. ANALYSIS
     On appeal, the State challenges the appellate court’s reversal of
the trial court’s order denying defendant’s motion to suppress the
evidence recovered from his trunk. When reviewing a trial court’s
suppression ruling, this court applies a two-part standard of review.
People v. Luedemann, 222 Ill. 2d 530, 542 (2006), citing Ornelas v.
United States, 517 U.S. 690, 699, 134 L. Ed. 2d 911, 920, 116 S. Ct.
1657, 1663 (1996); Cosby, 231 Ill. 2d at 271. The trial court’s factual
findings are entitled to great deference, and we will reverse them only
if they are against the manifest weight of the evidence. Cosby, 231 Ill.
2d at 271, quoting Luedemann, 222 Ill. 2d at 542. The trial court’s
ultimate legal ruling on whether suppression is warranted, however,
is reviewed de novo. Cosby, 231 Ill. 2d at 271, quoting Luedemann,
222 Ill. 2d at 542.
     Citing Cosby, the State argues defendant’s seizure during the
traffic stop terminated when the officer told defendant he was free to
leave and the officer’s request to search the trunk after searching its
interior did not constitute a subsequent unconstitutional seizure. The
State further argues that none of the factors recognized by the United
States Supreme Court in United States v. Mendenhall, 446 U.S. 544,
64 L. Ed. 2d 497, 100 S. Ct. 1870 (1980), or any other relevant
factors supporting a finding of a subsequent seizure, are applicable in
this case. The State therefore maintains the trial court properly denied
defendant’s motion to suppress because he was not seized when
Officer Hampton sought consent to search the trunk.
     Defendant responds that, although he voluntarily consented to an
interior search, his subsequent consent to search the trunk was
involuntary because he was unconstitutionally seized by the time

                                  -5-
Officer Hampton sought his consent to search the trunk. Citing
Mendenhall, defendant argues that a person cannot voluntarily
consent to a search if he is illegally seized when he gives consent.
Thus, defendant argues the appellate court properly reversed the trial
court’s suppression ruling because his consent to search the trunk was
invalid when given during an unconstitutional seizure, requiring
suppression of the evidence recovered from the trunk.
     As a preliminary matter, we note it is undisputed that Officer
Hampton’s traffic stop itself was a constitutionally permissible
seizure. The parties also agree that the initial traffic-stop seizure
ended before Officer Hampton sought consent to search. The parties
disagree, however, on whether defendant was illegally seized when
Officer Hampton sought consent to search the vehicle’s trunk after
completing the consensual interior search. Accordingly, the sole issue
we consider in this appeal is whether defendant was seized within the
meaning of the fourth amendment when Officer Hampton asked to
search the trunk after the valid traffic stop and consensual interior
search. See Cosby, 231 Ill. 2d at 276 (when an officer asks for
consent after a traffic stop has ended, the relevant question is whether
the officer’s actions constituted an unconstitutional seizure).
     The fourth amendment guarantees the “right of the people to be
secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures.” U.S. Const., amend. IV. The
Illinois Constitution of 1970 similarly protects an individual’s right
to be free from unreasonable searches and seizures. Ill. Const. 1970,
art. I, §6; see also People v. Caballes, 221 Ill. 2d 282, 314-16 (2006)
(Illinois’ constitutional search and seizure provision interpreted
consistently with federal provision).
     It is settled that “[t]he purpose of the Fourth Amendment is not to
eliminate all contact between the police and the citizenry, but ‘to
prevent arbitrary and oppressive interference by enforcement officials
with the privacy and personal security of individuals.’ ” Mendenhall,
446 U.S. at 553-54, 64 L. Ed. 2d at 509, 100 S. Ct. at 1877, quoting
United States v. Martinez-Fuerte, 428 U.S. 543, 554, 49 L. Ed. 2d
1116, 1126, 96 S. Ct. 3074, 3081 (1976). Thus, individuals may
challenge the government’s actions under the fourth amendment if
their freedom of movement is restrained by means of physical force
or a show of authority. Brendlin v. California, 551 U.S. 249, 254, 168

                                  -6-
L. Ed. 2d 132, 138, 127 S. Ct. 2400, 2405 (2007); Cosby, 231 Ill. 2d
at 273-74, citing Mendenhall, 446 U.S. at 553, 64 L. Ed. 2d at 509,
100 S. Ct. at 1877.
    In Cosby, this court used the Mendenhall standard to determine
whether the driver of a vehicle was seized when, after a traffic stop
ended, the police officer sought consent to search the vehicle. Cosby,
231 Ill. 2d at 276. Under the Mendenhall standard, a person has been
seized when, considering the totality of the circumstances, a
reasonable person would believe he was not free to leave.
Mendenhall, 446 U.S. at 554, 64 L. Ed. 2d at 509, 100 S. Ct. at 1877.
The Mendenhall Court recognized four factors indicating a seizure
without the person attempting to leave: (1) the threatening presence
of several officers; (2) the display of a weapon by an officer; (3) some
physical touching of the person; or (4) using language or tone of voice
compelling the individual to comply with the officer’s requests.
Mendenhall, 446 U.S. at 554, 64 L. Ed. 2d at 509, 100 S. Ct. at 1877;
see also People v. Murray, 137 Ill. 2d 382, 390 (1990) (adopting
Mendenhall standard); Luedemann, 222 Ill. 2d at 553 (same).
    The Mendenhall factors are not designed to be exhaustive,
however, and coercive behavior similar to those factors may also
constitute a seizure. Luedemann, 222 Ill. 2d at 557. Nonetheless, we
have recognized that the absence of any Mendenhall factors “is highly
instructive” on the issue of whether a seizure has occurred.
Luedemann, 222 Ill. 2d at 554. Accordingly, in Cosby, this court
concluded that the two defendant drivers in consolidated appeals had
not been seized by officers who asked for consent to search their
vehicles after traffic stops when none of the four Mendenhall factors
were present. Cosby, 231 Ill. 2d at 288.
    Here, as defendant concedes, three of the four Mendenhall factors
are indisputably absent. Officer Hampton was the sole police officer
involved, he did not display his weapon, and he did not make physical
contact with defendant. On the fourth factor, the officer’s use of
compelling language or tone of voice, defendant contends that we
should infer that Officer Hampton used compelling language to
secure defendant’s compliance simply because defendant ultimately
complied with Officer Hampton’s request. As defendant
acknowledges, however, the record contains no testimony or other
evidence of Officer Hampton using a compelling tone or language.

                                  -7-
Absent any evidentiary support, we necessarily reject defendant’s
position. Thus, as in Cosby, none of the Mendenhall factors are
present in this case. Nevertheless, defendant contends an additional
factor exists showing he was seized, making this case distinguishable
from Cosby. According to defendant, unlike Cosby when the officer
sought consent immediately following the traffic stop, here the officer
sought consent to search the trunk only after 10 to 15 minutes had
elapsed for the consensual interior search. Defendant maintains he
was not free to leave during this time and Officer Hampton chose
defendant’s waiting location. Based on these circumstances,
defendant contends he was illegally seized when he was asked to
consent to the search of his trunk.
     We cannot accept defendant’s argument, however, because it
would transform every consensual vehicle search into an
unconstitutional seizure. Obviously, defendant had to wait
somewhere while Officer Hampton conducted the consensual interior
search of his vehicle. By its very language, “[t]he touchstone of the
fourth amendment is reasonableness.” Leudemann, 222 Ill. 2d at 566,
citing United States v. Knights, 534 U.S. 112, 118, 151 L. Ed. 2d 497,
505, 122 S. Ct. 587, 591 (2001). In our view, it was entirely
reasonable for Officer Hampton to direct defendant and his passenger
to stand at opposite ends of the vehicle parked safely along the
roadside after receiving consent to search. Simply put, in the
complete absence of any of the Mendenhall factors, defendant’s 10 to
15 minute wait while Officer Hampton conducted the consensual
interior search cannot be construed as constituting an unconstitutional
seizure. An individual’s agreement to wait during a consensual search
is inherent in the consent he gives for that search and the individual
cannot later complain the search time constituted an improper seizure.
     This conclusion is consistent with the trial court’s findings that
defendant felt free to leave after the traffic stop ended and voluntarily
consented to the subsequent searches. Although defendant testified he
did not feel free to leave when Officer Hampton sought consent to
search and denied giving consent to search, the trial court is
responsible for weighing the credibility of the witnesses at
suppression hearings. People v. Slater, 228 Ill. 2d 137, 149 (2008).
Here, the trial court resolved the conflicting testimony in favor of
Officer Hampton. Reviewing the court’s factual findings with the

                                  -8-
appropriate level of deference, we do not find them to be against the
manifest weight of the evidence. Cosby, 231 Ill. 2d at 271, quoting
Luedemann, 222 Ill. 2d at 542.
    Thus, in accordance with Mendenhall and Cosby, we conclude
defendant was not seized within the meaning of the fourth
amendment when Officer Hampton asked for consent to search his
trunk. Because defendant was not unconstitutionally seized when he
gave consent to search the trunk, his consent and the subsequent
search were valid, and the appellate court erred when it reached the
opposite conclusion.

                         III. CONCLUSION
   For the foregoing reasons, we reverse the judgment of the
appellate court. The circuit court’s judgment is affirmed.

                                Appellate court judgment reversed;
                                  circuit court judgment affirmed.




                                -9-